DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 3/21/2022.
Claims 1-6 have been amended and are hereby entered.
Claims 1-6 are currently pending and have been examined.
This action is made FINAL.
International Priority 
The ADS properly claims priority to JP 2017-234410, filed on 12/06/2017.  All claims as presently drafted are supported by JP 2017-234410; therefore, all claims are given an effective priority date of 12/06/2017.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
The present amendments to Claims 1, 5, and 6 obviate the previous 112(b) rejections; therefore, the rejections are withdrawn.  
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Examiner first addresses Applicant’s statement that “Amended independent claim 1 is directed to an information processing system comprising an electric vehicle and an information processing device” (Applicant’s emphasis) and similar statements regarding Independent Claims 5 and 6.  What a claim is “directed to” in the subject matter eligibility standards of the 101 analysis is a specific determination made under Step 2A, Prong Two of said analysis.  Applicant’s statements as to what the independent claims are “directed to” are made absent the analysis required under Step 2A, Prong Two.  Rather, Applicant’s only support for these conclusions is to recite the entirety of Claim 1 as presently amended (stressing various newly presented amendments thereto), then make the conclusory statement that “[t]he newly recited additional elements in the amended claim 1 mount to more than merely using a computer as a tool to perform an abstract idea, amount to more than insignificant extra-solution activity, and amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the amended claim 1 is not directed to an abstract idea.”  Applicant provides no reasoning or explanation as to why Applicant concludes that the newly recited amendments amount to additional elements, nor why Applicant concludes that they would amount to more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  As such, this is an improper argument which provides little to which Examiner may respond.  
Further, Examiner disagrees.  Particularly regarding the stressed newly presented elements of the independent claims (the card reader; the controller causing the card reader to read a card key including a storage medium having a user’s identification information stored therein; upon reading the card key, cause an actuator of the electric vehicle to unlock the electric vehicle), the card reader of the electric vehicle and its use to read a key card amount to no more than merely using a computer as a tool to perform an abstract idea.  In the context of the claim, the electric vehicle is being rented to a user, and providing access to said rented vehicle is part of the recited abstract ideas (e.g., the providing of access to a rented object recites commercial or legal interactions in that this is an essential step to accomplishing the rental transaction).  As such, the card reader an use thereof, in the context of the claim, amounts to no more than merely using a computer as a tool to perform an abstract idea.  Regarding the causing of an actuator of the electric vehicle to unlock the electric vehicle, Examiner finds this to be insignificant extra-solution activity in the form of insignificant application, and further finds this to be well-understood, routine, and conventional activity (see updated 101 rejections below).  Examiner further notes that these newly presented features are extremely ancillary within the context of the claims, the core of which is the setting of a rental fee.  These newly presented features merely describe the object for which this rental fee is being set, as well as some functionality of said object which has no nexus to the setting of the rental fee as claimed.  As such, these features might also be categorized as generally linking the use of a judicial exception to a particular technological environment or field of use.  Based on either categorization, these features do not prevent the claims from being directed to their recited judicial exceptions.  
Applicant next argues that “those above newly recited elements of the amended independent claims 1, 5, and 6 in combination are sufficient to add significantly more to an abstract idea and provide an inventive concept. For example, the electric vehicle comprises a controller and a card reader. The controller is configured to cause the card reader to read a card key including a storage medium having a user's identification information stored therein; upon reading the card key, cause an actuator of the electric vehicle to unlock the electric vehicle; and upon unlocking the electric vehicle, determine a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperature of the power storage device” (Applicant’s emphasis).  Applicant’s argument merely reproduces the newly presented features of the independent claims and fails to articulate why these features, either alone or in combination, provides “significantly more” than the recited judicial exceptions.  As such, this is a conclusory statement and an improper argument.  Regarding the asserted features themselves, Examiner has already explained above why they do not integrate the claims into a practical application.  Further, Examiner finds no particular advantage of these features taken in combination that these features do not already provide when taken individually.  Applicant’s arguments do not articulate any such advantage of these features when viewed in combination, nor does it appear that the original disclosure does so.  
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant argues against the citations previously presented as disclosing the limitation of “a setting device configured to set a discount rental fee of the electric vehicle if there are more availabilities for the charging stands installed in the return station that are available for charging when compared with the number of electric vehicles with SOCs less than or equal to a threshold value that are parked in a return station at the time of returning of the electric vehicle among other electric vehicles parked in the return station.”  Examiner notes that, while this limitation is presently amended, the presently amended form is identical to how this limitation was previously interpreted.  Particularly, Applicant first asserts that the Sakata reference describes a vehicle that can autonomously move to a standby place after a rider leaves the vehicle, and “[t]herefore, in Sakata, the vehicle rented by the user is not returned to the standby place station by the user.  Accordingly, “the standby place” in Sakata does not correspond to “the return station” in the significant feature of the present invention.”  Examiner disagrees.  Firstly, Applicant’s interpretation of the “return station” as requiring a user himself to drive the vehicle to the return station is narrower than as presently claimed, as this specificity is nowhere to be found in the claim language even as presently drafted.  For example, in Sakata (at least in the particular embodiment upon which Applicant bases this argument), an autonomous vehicle returns to a standby place after a user concludes their rental of the vehicle.  Based on this, the standby place of Sakata falls within the broadest reasonable interpretation of a “return place” as presently claimed.  As such, this asserted difference is irrelevant to the claims as presently drafted.  
Secondly, even if this specificity of Applicant’s interpretation were embodied in the claims (which, to be clear, it is not), Sakata would continue to read upon this detail because the embodiment of Sakata relied upon by Applicant’s argument is not the only embodiment described.  Specifically, Sakata goes on to describe a “second embodiment” of its invention, which explicitly contemplates the discount rental fee (referred to in Sakata as “incentives”) being applied when a user returns a vehicle directly to a particular standby place corresponding to an incentive (see at least Paragraphs 0156-0158, 0165, 0196).  While Examiner acknowledges that the “second embodiment” of Sakata uses a bicycle as the exemplary rental vehicle rather than an automobile (as in the “first embodiment”), the steps and functions of one embodiment of an invention may be applied to another embodiment of the same invention (not least of all because Sakata explicitly states that such substitutions are within the scope of the invention in at least Paragraphs 0201 and 0209).  
Regarding the same limitation, Applicant asserts that Sakata fails to disclose “a number of electric vehicles with SOCs less than or equal to a threshold value that are parked in a return station at the time of returning of the electric vehicles.”  While Examiner agrees that Sakata does not disclose this piece of the limitation in question, Examiner notes that Sakata was never cited as doing so.  Rather, the You reference was cited as disclosing this disputed piece.  As such, this argument is a spurious argument in the form of a piecemeal analysis of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
The remainder of Applicant’s arguments related to 103 are based on newly presented limitations, and as such need not be addressed here.  See updated 103 rejections below for more information.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 5, and 6, the limitation of a setting device configured to set a discount rental fee of the electric vehicle if there are more availabilities for the charging stands installed in the return station that are available for charging when compared with the number of electric vehicles with SOCs less than or equal to a threshold value that are parked in a return station at the time of returning of the electric vehicle among other electric vehicles parked in the return station, as drafted, is a process that, under its broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, this limitation falls at least under the subcategory of commercial or legal interactions.  
Additionally, the limitations of upon unlocking the electric vehicle, determine a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperature of the power storage device; a storage configured to store a number of electric vehicles with SOCs less than or equal to a threshold value that are parked in a return station at the time of returning of the electric vehicle among other electric vehicles parked in the return station, and a number of charging stands installed in the return station that are available for charging, the return station being a station to which the electric vehicle is returned among a plurality of stations serving as sites for renting electric vehicles; and a setting device configured to set a discount rental fee of the electric vehicle if there are more availabilities for the charging stands installed in the return station that are available for charging when compared with the number of electric vehicles with SOCs less than or equal to a threshold value that are parked in a return station at the time of returning of the electric vehicle among other electric vehicles parked in the return station, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite the processes of remembering, observations, evaluations, judgments, and opinions.  
Additionally, the limitations of upon unlocking the electric vehicle, determine a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperature of the power storage device; and a setting device configured to set a discount rental fee of the electric vehicle if there are more availabilities for the charging stands installed in the return station that are available for charging when compared with the number of electric vehicles with SOCs less than or equal to a threshold value that are parked in a return station at the time of returning of the electric vehicle among other electric vehicles parked in the return station, as drafted, are processes that, under their broadest reasonable interpretations, cover mathematical concepts.  For example, these limitations recite a mathematical relationship between variables or numbers.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an information processing device for setting a rental fee of the electric vehicle; an electric vehicle in which a power storage device is mounted, the electric vehicle comprising a controller and a card reader; a card key including a storage medium having a user’s identification information stored therein; the controller is configured to cause the card reader to read a card key; upon reading the card key, cause an actuator of the electric vehicle to unlock the electric vehicle; detect a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle; a storage; a return station being a station to which the electric vehicle is returned among a plurality of stations serving as sites for renting electric vehicles; and a setting device.  An information processing device for setting a rental fee of the electric vehicle, a controller, the controller configured to cause the card reader to read a card key, a storage, and a setting device amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Upon reading the card key, cause an actuator of the electric vehicle to unlock the electric vehicle; and detect a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle amount to no more than insignificant extra-solution activity (see MPEP 2106.05(g)).  An electric vehicle in which a power storage device is mounted, the electric vehicle comprising a controller and a card reader; a card key including a storage medium having a user’s identification information stored therein; and a return station being a station to which the electric vehicle is returned among a plurality of stations serving as sites for renting electric vehicle amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, and generally linking the use of a judicial exception to a particular technological environment or field of use.  The limitations categorized as insignificant extra-solution activity are further determined to be well-understood, routine, and conventional.  Upon reading the card key, cause an actuator of the electric vehicle to unlock the electric vehicle is well-understood, routine, and conventional, particularly as described in Paragraphs 0073-0074 and 0081 of the specification as published, is described at such a high degree of generality that one skilled in the art at the time of filing would understand it to be well-understood, routine, and conventional based on the standards of 112(a).  Detect a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle is well-understood, routine, and conventional as receiving/transmitting data over a network (see MPEP 2106.05(d), and further because the detection of a voltage, current, and temperature of a battery for use in determining said battery’s state of charge (as well as the techniques for doing so, e.g., Coulombic/Faraday efficiency) have long been established in the art, and thus one of ordinary skill at the time of filing would know how to do so.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-4, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 adds the step of predicting an increase or decrease of electric vehicles to be parked in the return station after the time of returning (a further abstract idea in the form of a mental process), and setting a smaller or larger rental fee based upon the results of this prediction (a further abstract idea in the form of a certain method of organizing human activity, mental process, and mathematical concept), which do not integrate the recited abstract ideas into a practical application.  
Claim 3 adds the storage/calculation of a second difference (a further abstract idea in the form of a mental process and mathematical concept), and setting a smaller or larger rental fee based upon the results of this second difference as compared to a second predetermined number (a further abstract idea in the form of a certain method of organizing human activity, mental process, and mathematical concept), which do not integrate the recited abstract ideas into a practical application.  
Claim 4 adds a reservation receiving device configured to receive a request for reservation of an electric vehicle for a scheduled utilization period (the reservation request being a further abstract idea in the form of a certain method of organizing human activity, and the reservation receiving device merely using a computer as a tool to perform an abstract idea), and a notifying device configured to notify, in a closing period of the scheduled utilization period, a station which is included in a plurality of stations and for which the rental fee is predicted to have been smaller than the rental fee set when the electric vehicle is returned to the return station (merely using a computer as a tool and performing insignificant extra-solution activity in the form of mere data gathering (see MPEP 2106.05(g)), which is further well-understood, routine, and conventional as receiving/transmitting data over a network (see MPEP 2106.05(d))), which do not integrate the recited abstract ideas into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub 20180216947 (Sakata et al) (hereafter, “Sakata”), claiming priority to JP 2017013535 and JP 2017194894, in view of PGPub 20180202825 (You et al) (hereafter, “You”), PGPub 20160046199 (Butler et al) (hereafter, “Butler”), and Klaff et al (PGPub 20140156138) (hereafter, “Klaff”).  
Regarding Claims 1, 5, and 6, Sakata discloses an information processing system/method for setting a rental fee of an electric vehicle, comprising an electric vehicle in which a power storage device is mounted and an information processing device (¶ 0001, 0034, 0037, 0141, 0184; Figs. 1, 3, 19; system manages the rental logistics and fees for an electric vehicle comprising a battery).  
Sakata, You, and Butler do not explicitly disclose but Klaff does disclose the vehicle comprises a controller and a card reader (¶ 0026-0028; Fig. 1).  Sakata additionally discloses the vehicle is an electric vehicle (¶ 0037).  
Sakata, You, and Butler do not explicitly disclose but Klaff does disclose cause the card reader to read a card key including a storage medium having a user's identification information stored therein (¶ 0030, 0047, 0078; Fig. 3; the authentication object may be any portable object from which identifying data may be read, and may include an RFID chip, microchip, etc.; the authentication object may be an RFID card, security token key fob, etc.; the object reader reads data off the authentication object).
Sakata, You, and Butler do not explicitly disclose but Klaff does disclose upon reading the card key, cause an actuator of the electric vehicle to unlock the electric vehicle (¶ 0030, 0047-0049, 0078; Fig. 3; upon authentication of the information read from the authentication object, the vehicle unlocks its locks and enables its ignition).
Sakata and You do not explicitly disclose but Butler does disclose the electric vehicle comprises a controller and the controller is configured to detect a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle (¶ 0040, 0057; the smart battery charger receives a series of data (e.g., voltage, current, temperature), whereby the smart battery charger calculates charge percent).
Sakata and You do not explicitly disclose but Butler does disclose the electric vehicle comprises a controller and the controller is configured to determine a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperature of the power storage device (¶ 0040, 0057; the smart battery charger receives a series of data (e.g., voltage, current, temperature), whereby the smart battery charger calculates charge percent).  Sakata, You, and Butler do not explicitly disclose but Klaff does disclose doing so upon unlocking the electric vehicle (¶ 0030, 0047-0049, 0078; Fig. 3).  
Sakata additionally discloses the information processing device comprising a storage configured to store information; the return station being a station to which the electric vehicle is returned among a plurality of stations serving as sites for renting electric vehicles; the number of electric vehicles being electric vehicles parked in a return station at the time of returning (¶ 0034, 0037, 0073, 0124, 0158, 0162; Fig. 3; storage unit; standby places/docking stations).  Sakata does not explicitly disclose but You does disclose said information comprising a number of electric vehicles with SOCs less than or equal to a threshold value that are parked in a return station at the time of returning of the electric vehicle among other electric vehicles parked in the return station, and a number of charging stands installed in the return station that are available for charging (¶ 0051, 0059, 0098, 0100; the number of chargeable vehicles can be determined based on at least one of a battery charging state from each of the vehicles; the number of available chargers in at least one charging station can be determined based on provided information regarding charging station; the number of vehicles having a battery charging state lower than a predetermined level).  
Sakata additionally discloses the information processing device comprising a setting device configured to set a discount rental fee of the electric vehicle based on a predetermined value; the number of electric vehicles being electric vehicles parked in a return station at the time of returning (¶ 0005, 0037, 0072-0073, 0162, 0183-0186; Figs. 3, 19; incentive determiner sets an incentive and, by extension, a final rental fee value; demand prediction being a predetermined value).  Sakata does not explicitly disclose but You does disclose said predetermined value being if there are more availabilities for the charging stands installed in the return station that are available for charging when compared with the number of electric vehicles with SOCs less than or equal to a threshold value that are parked in a return station at the time of returning of the electric vehicle among other electric vehicles parked in the return station (Abstract; ¶ 0051, 0059, 0098, 0100; the calculating unit can determine a latent utilization rate (unit: %) by dividing the number of chargeable vehicles to be charged by the number of available chargers and then multiplying divided value by 100; there are more availabilities for the charging stands when compared with the number of electric vehicles with SOCs less than or equal to a threshold value when the resulting utilization rate is less than 100%).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle charging and station techniques of You with the electric vehicle rental system of Sakata because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of You are applicable to the base device (Sakata), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It additionally would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle battery charge determination techniques of Butler with the electric vehicle rental system of Sakata and You because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Butler are applicable to the base device (You and Butler), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the rental vehicle card-based access functionality of Klaff with the electric vehicle rental system of Sakata, You, and Butler because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Klaff are applicable to the base device (Sakata, You, and Butler), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 2, Sakata in view of You, Butler, and Klaff discloses the limitations of Claim 1.  Sakata additionally discloses:
wherein the setting device is configured to predict increase or decrease of the number of electric vehicles to be parked in the return station after the time of returning; (¶ 0034-0035, 0080, 0168; system predicts demand for use of rental vehicles; a predicted increase/decrease in demand discloses a corresponding decrease/increase in vehicles to be parked in a given return station) and 
when the number of electric vehicles to be parked in the return station after the time of returning is predicted to be decreased, the setting device is configured to set the rental fee to be smaller than the rental fee set when the number of electric vehicles to be parked in the return station after the time of returning is predicted to be increased (¶ 0034-0035, 0080, 0168; 0183-0186).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of You, Butler, Klaff, and PGPub 20150051926 (Aaron et al) (hereafter, “Aaron”).  
	Regarding Claim 3, Sakata in view of You, Butler, and Klaff discloses the limitations of Claim 1.  Sakata, You, Butler, and Klaff do not explicitly disclose but Aaron does disclose a second difference, the second difference being obtained by subtracting (i) the number of electric vehicles parked in the return station at the time of returning of the electric vehicle from (ii) the number of electric vehicles that can be parked in the station (¶ 0038-0040, 0109; determines available spaces from sensor data of each space in a facility; vehicles may be electric vehicles).  Sakata additionally discloses said station being a return station; said second difference being stored on a storage device (¶ 0073, 0124, 0156, 0162; Figs. 3, 19).
	Sakata additionally discloses wherein when a value is larger than a predetermined number, the setting device is configured to set the rental fee to be smaller than the rental fee set when the value is smaller than the predetermined number (¶ 0037, 0073, 0162, 0183-0186; Figs. 3, 19; demand prediction being a predetermined value).  Sakata, You, Butler, and Klaff do not explicitly disclose but Aaron does disclose wherein the value is the second difference (¶ 0038-0040, 0109).
The motivation to combine the references of Sakata, You, Butler, and Klaff remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking management functionality of Aaron with the electric vehicle rental system of Sakata, You, Butler, and Klaff because Aaron teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0038-0040, the invention of Aaron is disclosed for use in a system for managing vehicle rental operations such as that of Sakata, You, Butler, and Klaff.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of You, Butler, Klaff, and PGPub 20170372410 (Fruhman et al) (hereafter, “Fruhman”).
Regarding Claim 4, Sakata in view of You, Butler, and Klaff discloses the limitations of Claim 1.  Sakata additionally discloses the limitation of a notifying device configured to notify, in a closing period of the scheduled utilization period, a station which is included in a plurality of stations near the return station and for which the rental fee is predicted to be smaller than the rental fee set when the electric vehicle is returned to the return station (¶ 0193-0196, Fig. 24; notifies the renter of other nearby standby places/recommended sites for the return of the rented vehicle offering discounts).  
Sakata additionally discloses a reservation receiving device configured to receive a reservation for renting the electric vehicle (¶ 0037, 0070, 0144).  Sakata, You, Butler, and Klaff do not explicitly disclose but Fruhman does disclose said reservation being for a scheduled utilization period (¶ 0071; "a rental duration having a start date and an end date").  
The motivation to combine the references of Sakata, You, Butler, and Klaff remains the same as for Claim 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle reservation functionality of Fruhman with the electric vehicle rental system of Sakata, You, Butler, and Klaff because Fruhman teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0005-0006, the invention of Fruhman is disclosed for use in a system for managing the rental of vehicles such as that of Sakata, You, Butler, and Klaff.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170140349 – “Vehicle Group Charging System and Method of Use,” Ricci, which discloses a system for managing the charging of electric vehicles based on various conditions, including availability and economic considerations
PGPub 20190023138 – “Guide Device, Guide System, and Guide Method,” Takatsuka et al, which discloses a system for managing a plurality of electric vehicle charging stations and guiding electric vehicles to said charging stations
US 5,349,535 – “Battery Condition Monitoring and Recording System for Electric Vehicles,” Gupta, which discloses devices and techniques for recording a battery’s current, voltage, and temperature, and using those variables to calculate the battery’s cell charge state



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628